     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 1 of 6


 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    DARIN GAVIN BEST,                                 No. 2:20-CV-1897-JAM-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    WILLOX,
15                       Defendant.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action under 42

18   U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint, ECF No. 1.

19                  The Court is required to screen complaints brought by prisoners seeking relief

20   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

21   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

22   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief

23   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2). Moreover,

24   the Federal Rules of Civil Procedure require that complaints contain a “. . . short and plain

25   statement of the claim showing that the pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2). This

26   means that claims must be stated simply, concisely, and directly. See McHenry v. Renne, 84 F.3d

27   1172, 1177 (9th Cir. 1996) (referring to Fed. R. Civ. P. 8(e)(1)). These rules are satisfied if the

28   complaint gives the defendant fair notice of the plaintiff’s claim and the grounds upon which it
                                                        1
     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 2 of 6


 1   rests. See Kimes v. Stone, 84 F.3d 1121, 1129 (9th Cir. 1996). Because Plaintiff must allege

 2   with at least some degree of particularity overt acts by specific defendants which support the

 3   claims, vague and conclusory allegations fail to satisfy this standard. Additionally, it is

 4   impossible for the Court to conduct the screening required by law when the allegations are vague

 5   and conclusory.

 6

 7                                   I. PLAINTIFF’S ALLEGATIONS

 8                  As the sole defendant, Plaintiff names Willox, a sergeant at Duell Vocational

 9   Institute (DVI). See ECF No. 1, pg. 2. Plaintiff alleges two claims for relief.

10                  In his first claim, Plaintiff alleges:

11                          Sgt. Willox cut off my underwear in front of 10 staff members and
                    the whole wing of inmates. While I was in handcuffs, he then had officers
12                  stand me up. He spread my butt cheeks, shined a flashlight on my rectum,
                    and made me cough 3 times then made me stand by the phones naked for
13                  10-15 minutes. My cellmate McFadder BL 2838 was a witness to all of
                    this as well as 10-15 cops and all of the F-Wing. This happened on 4-29-
14                  20.
15                  Id. at 3.
16   Plaintiff alleges this conduct constituted a sexual assault in violation of the Eighth Amendment.

17   See id.

18                  In his second claim, Plaintiff alleges entrapment. Specifically, Plaintiff claims:

19                           DVI mailroom received mail in my name looking suspicious.
                    They contacted DVI’s Institutional Security Unit [ISU] to test said mail.
20                  It tested positive for methamphetamine. ISU resealed the mail and gave to
                    my floor officer to do a controlled delivery “personally hand me drugs”
21                  which he did. So the cops actually gave me methamphetamine. Then 5
                    minutes later they came and took the contraband out of my hand, arrested
22                  me, placed me in Ad-Seg. I went to court. Took 3 years because they
                    arrested my wife as well. I was forced to take a deal to get her sentence
23                  dropped. This is a clear case of entrapment and a violation of my
                    Constitutional rights.
24
                    Id. at 4.
25

26   ///

27   ///

28   ///
                                                             2
     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 3 of 6


 1                                             II. DISCUSSION

 2                  As discussed below, both of Plaintiff’s claims are defective.

 3          A.      First Claim

 4                  Plaintiff’s first claim involves a visual body cavity strip search. Generally, strip

 5   searches do not violate prisoners’ Fourth Amendment rights. See Michenfelder v. Sumner, 860

 6   F.2d 328 (9th Cir. 1988). However, when a strip search is excessive, vindictive, harassing, or

 7   unrelated to a legitimate penological interest may be unconstitutional. See id. at 332. A routine

 8   visual body cavity search also does not violate prisoners’ Fourth Amendment rights. See Bell v.

 9   Wolfish, 441 U.S. 520 (1979). Such searches, however, must be conducted with reasonable cause

10   and in a reasonable manner to serve a legitimate penological interest. See Tribble v. Gardner, 860

11   F.2d 321 (9th Cir. 1988). The Ninth Circuit has explained that it is “highly questionable” whether

12   prisoners retain a Fourth Amendment right to be free from strip searches performed by officials of

13   the opposite sex. See Somers v. Thurman, 109 F.3d 614, 620-22 (9th Cir. 1997).

14                  Consistent with the foregoing, Plaintiff may be able to state a cognizable Fourth

15   Amendment claim if the body cavity strip search at issue in this case was performed without

16   reasonable cause, or if it was performed in a vindictive harassing manner. Plaintiff may also be

17   able to state a cognizable claim if the search was performed by or in the view of officials of the

18   opposite gender. Here, Plaintiff has alleged sufficient facts that, if true, would show that the

19   search performed by Defendant Willox was harassing and not based on reasonable suspicion

20   related to a legitimate penological interest. Specifically, as eluded to in Plaintiff’s second claim,

21   Plaintiff appears to contend that the basis of the search – a suspicion that Plaintiff was in

22   possession of contraband – was fabricated. Plaintiff has not, however, alleged facts to show that

23   Defendant Willox knew the basis of the search was fabricated. Absent such knowledge, Plaintiff

24   has not demonstrated that Willox is liable.

25                  Similarly, to the extent a strip search conducted in front of officers of the opposite

26   sex violates the Constitution, Plaintiff has not alleged sufficient facts. Plaintiff is housed in a

27   men’s prison and there are no allegations to suggest that Plaintiff is not a male or does not

28   identify as such. Further, Plaintiff uses the pronoun “he” to describe Defendant Willox,
                                                         3
     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 4 of 6


 1   suggesting that both he and Defendant Willox are males. While Plaintiff has alleged that the strip

 2   search occurred in the view of “10-15 cops,” Plaintiff does not allege that any of them were

 3   women.

 4                  Plaintiff will be provided an opportunity to amend to allege further facts to allow

 5   the Court to determine whether he states a cognizable claim arising from the body cavity strip

 6   search at issue.

 7          B.      Second Claim

 8                  Plaintiff alleges in his second claim that he was entrapped into the possession of

 9   contraband by unnamed prison officials. According to Plaintiff, this in turn resulted in a criminal

10   conviction following a plea agreement. Where a § 1983 action seeking monetary damages or

11   declaratory relief alleges constitutional violations which would necessarily imply the invalidity of

12   the prisoner’s underlying conviction or sentence, or the result of a prison disciplinary hearing

13   resulting in imposition of a sanction affecting the overall length of confinement, such a claim is

14   not cognizable under § 1983 unless the conviction or sentence has first been invalidated on

15   appeal, by habeas petition, or through some similar proceeding. See Heck v. Humphrey, 512 U.S.

16   477, 483-84 (1994) (concluding that § 1983 claim not cognizable because allegations were akin to

17   malicious prosecution action which includes as an element a finding that the criminal proceeding

18   was concluded in plaintiff’s favor); Butterfield v. Bail, 120 F.3d 1023, 1024-25 (9th Cir. 1997)

19   (concluding that § 1983 claim not cognizable because allegations of procedural defects were an

20   attempt to challenge substantive result in parole hearing); cf. Neal, 131 F.3d at 824 (concluding

21   that § 1983 claim was cognizable because challenge was to conditions for parole eligibility and

22   not to any particular parole determination); cf. Wilkinson v. Dotson, 544 U.S. 74 (2005)

23   (concluding that § 1983 action seeking changes in procedures for determining when an inmate is

24   eligible for parole consideration not barred because changed procedures would hasten future

25   parole consideration and not affect any earlier parole determination under the prior procedures).

26                  Here, if true, Plaintiff’s claim of entrapment would necessarily imply the invalidity

27   of any conviction resulting from the possession of methamphetamine in prison. Absent an

28   allegation that the drug possession conviction has been overturned or otherwise invalidated,
                                                       4
     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 5 of 6


 1   Plaintiff’s second claim is not cognizable. Plaintiff will be provided an opportunity to amend to

 2   further elucidate his second claim for relief.

 3

 4                                           III. CONCLUSION

 5                  Because it is possible that the deficiencies identified in this order may be cured by

 6   amending the complaint, Plaintiff is entitled to leave to amend prior to dismissal of the entire

 7   action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc). Plaintiff is

 8   informed that, as a general rule, an amended complaint supersedes the original complaint. See

 9   Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following dismissal with leave to

10   amend, all claims alleged in the original complaint which are not alleged in the amended

11   complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987). Therefore, if

12   Plaintiff amends the complaint, the Court cannot refer to the prior pleading in order to make

13   Plaintiff's amended complaint complete. See Local Rule 220. An amended complaint must be

14   complete in itself without reference to any prior pleading. See id.

15                  If Plaintiff chooses to amend the complaint, Plaintiff must demonstrate how the

16   conditions complained of have resulted in a deprivation of Plaintiff’s constitutional rights. See

17   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

18   each named defendant is involved, and must set forth some affirmative link or connection

19   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

20   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

21                  Finally, Plaintiff is warned that failure to file an amended complaint within the

22   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

23   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

24   with Rule 8 may, in the Court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

25   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

26   ///

27   ///

28   ///
                                                        5
     Case 2:20-cv-01897-JAM-DMC Document 11 Filed 07/23/21 Page 6 of 6


 1                   Accordingly, IT IS HEREBY ORDERED that:

 2                   1.       Plaintiff’s complaint is dismissed with leave to amend; and

 3                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

 4   service of this order.

 5

 6

 7

 8   Dated: July 23, 2021
                                                             ____________________________________
 9                                                           DENNIS M. COTA
10                                                           UNITED STATES MAGISTRATE JUDGE

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                         6
